Appeal by the defendant from two judgments of the County Court, Orange County (Rosenwasser, J.), both rendered September 28, 2001, convicting him of attempted murder in the second degree under indictment No. 01-00283, and robbery in the first degree under indictment No. 01-00345, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s contention that his pleas were not knowingly, voluntarily, and intelligently entered is unpreserved for appellate review because he failed to move to withdraw his pleas prior to sentencing (see People v Clarke, 93 NY2d 904, 906 [1999]; People v Lopez, 71 NY2d 662, 665-666 [1988]; People v Velez, 64 AD3d 799 [2009]; People v Doyle, 62 AD3d 898 [2009]). In any event, the defendant’s pleas of guilty were entered knowingly, voluntarily, and intelligently (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Doyle, 62 AD3d 898 [2009]).
The defendant’s waivers of his right to appeal preclude appellate review of his contention that he was denied the effective as*1030sistance of counsel, except to the extent that the alleged ineffective assistance of counsel may have affected the voluntariness of his pleas (see People v Velez, 64 AD3d 799 [2009]; People v Rossetti, 55 AD3d 637, 638 [2008]), which it did not. Rivera, J.P., Florio, Miller and Hall, JJ., concur.